DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 11, 15, 26 and 41-53 are pending in this application.
This action is in response to applicants' amendment dated February 9, 2021.  Claims 1, 11, 15, 26 and 41-53 have been amended.
It is noted that the Applicants changed the claim numbering of claims 50-54 to claims 49-52 because claim 49 did not exist.
Response to Amendment
Applicant's arguments filed February 9, 2021 have been fully considered with the following effect:
The Applicants are reminded that Group I was elected in the response to the Restriction Requirement on January 7, 2020 without traverse.

With regards to the improper Markush group rejection labeled paragraph 1) in the last office action, the applicants’ stated that claim 26 has been amended to remove the Markush format.  However, it is not the format of the claim but the compounds that where not elected based on their election where PI is the structure of Formula II and EL has the structure of Formula VII.  Note MPEP 2173.05(h) “where a Markush expression is applied only to a portion of a chemical compound, the propriety of the grouping is determined by a consideration of the compound as a whole, and does not depend on there being a community of properties in the members of the Markush expression.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  If a reference for one would not be a reference for the other, then restriction is considered proper.  Community of properties is not enough to keep pyrido[2,3-d]pyrimidine and benzo[d]imidazole in the same Markush claim, where the Markush 4-yl with the 1-oxo-2-(2,6-dioxopiperidinyl)-isoindolin-7-yl and 1,3-dioxo-2-(2,6-dioxopiperidinyl)-isoindolin-5-yl.  It is the compound as a whole that must be considered for patentable distinctness.  In addition to the magnitude of bicyclic ring systems embraced by PI the claims also include various formula for EL.
Thus, separate searches in the literature would be required.  However, should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Claim 26 is rejected as being drawn to an improper Markush group for reasons of record and stated above.

With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 4), the applicant’s amendments and remarks have been fully considered but they are not persuasive.  The applicants’ stated that the definition of Y” in the claims has been amended to delete the condition when Y” is absent.  However, the definition of Y” with respect to Formula B is still defined as being absent.
Claims 1, 11, 15 and 41-52 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for reasons of record and stated above. 

With regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, labeled paragraphs 5b), c), d), e), f) and g) in the last office action, which is hereby withdrawn.  However, with regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 5a) and h) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
a)	The applicants’ stated that the claims as amended conform to the requirements of Section 112 and the rejections on this ground should be withdrawn.  However, as stated in the last office action the variable R4 is a divalent moiety.  A divalent is defined as having a valence of two of which none of the moieties set forth in the definition of R4 contain.  
Claims 1, 11, 15 and 41-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

h)	The applicants’ stated that the claims as amended conform to the requirements of Section 112 and the rejections on this ground should be withdrawn.  However, as stated in the last office action piperazinyl is a monovalent moiety.  It is noted that the applicants have amended the claim to piperazine, but this a compound, not a monovalent moiety not a divalent moiety.
Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

In view of the amendment dated February 9, 2021, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 15 and 41-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variables R5, R6, R7 and R8 within the definition of R4 which are not defined within the claim.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of the variable p” where there is no variable p” in Formula B.
Claim 11 recites the limitation " 
    PNG
    media_image1.png
    49
    63
    media_image1.png
    Greyscale
 " in (PI) with respect to R4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 53 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624